Case 2:07-cv-02513-GMS Document 2610-5 Filed 03/10/21 Page 1 of 3




                  EXHIBIT 3
                Case 2:07-cv-02513-GMS Document 2610-5 Filed 03/10/21 Page 2 of 3


Rios, Daniel

From:                             Kimberly Friday REDACTED
Sent:                             Wednesday, November 25, 2020 7:03 PM
To:                               Johnston, Maureen (CRT); Glass, Nancy (CRT); Cecillia Wang; Coe, Cynthia (CRT);
                                  Christine Wee; Young, Stanley; Casey Arellano; Adrian Hernandez; Chartoff, Hannah;
                                  Heath, Amy; Aguirre, Beatriz (CRT); Rios, Daniel
Cc:                               Bea Annexy; Warshaw; John Girvin; Ann Scheel; Molina Stephanie; Joseph Branco;
                                  Joseph Vigil; Mary O'Grady
Subject:                          Proposed Amendments to Second Order to address PSB Caseload
Attachments:                      Proposed Amendments to Second Order 11.25.2020(8761892.4).docx


[EXTERNAL]
All,

Attached please find MCSO’s proposed redline to Paragraphs 163, 170, 171, 183, 188, 190, 204, 223 and 251 of the
Second Order. An abbreviated description of the redline is included below. Please let us know when you are available
to discuss.

I hope everyone has a happy and safe Thanksgiving.

Kim

Paragraph 163
               Add a clarification that “all” allegations are investigated “as provided in this Order” because of new
                exceptions to investigation requirement
Paragraph 170
               Gives PSB Commander discretion to determine whether to initiate an investigation into complaint
                alleging misconduct that occurred more than one year before the date of the original incident
               Gives PSB Commander discretion regarding whether to initiate an investigation into a complaint alleging
                misconduct of an employee who no longer works for MCSO
               Permits summary findings when a finding based on clear and convincing evidence can be made without
                a full investigation
               Establishes factors relevant to PSB Commander’s exercise of discretion
               Excludes some types of complaints from an exercise of discretion under the new paragraphs, including
                complaints involving class members and allegations of bias
               Requires documentation of reasons for not initiating an investigation as permitted by this paragraph
Paragraph 171
               Permits the PSB Commander to terminate an administrative investigation if an employee separates from
                MCSO before the investigation is completed or if the complainant seeks to withdraw the complaint or is
                unwilling to cooperate with an investigation
               Establishes factors relevant to PSB Commander’s exercise of discretion
               Excludes some types of complaints from an exercise of discretion, including complaints involving class
                members and allegations of bias
               Requires documentation of reasons for exercising discretion permitted by this paragraph


                                                             1
                Case 2:07-cv-02513-GMS Document 2610-5 Filed 03/10/21 Page 3 of 3

                Permits the PSB Commander to close an existing investigation that involves conduct that occurred more
                 than a year before the date of the original complaint or if the principal no longer works at MCSO,
                 following the parameters established in Paragraph 170.
Paragraph 183
                Adds a clarification to investigations “consistent with this Order”
Paragraph 188:
                Adds a clarification to assigning an internal affairs investigator “except as otherwise provided by this
                 Order”
Paragraph 190
                Gives the PSB Commander discretion to permit supervisor interventions for allegations of minor
                 misconduct
Paragraph 204
                Increases timeframe for completing investigations to 180 days based on timeframe permitted in A.R.S.
                 §38‐1110(A)
Paragraph 223
                Permits expedited discipline when clear and convincing evidence shows that conduct occurred and the
                 principal agrees to waive a pre‐determination hearing
Paragraph 251
                Adds aggregate reporting requirements related to PSB Commander’s exercise of discretion permitted by
                 amendments to the Order




                                                              2
